The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brett A. Hamilton for the interview conducted on 04/25/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 03/08/2022


1. (Currently Amended) A system for planarizing a substrate, comprising:
a substrate chuck to hold the substrate, wherein the substrate is configured to hold a formable material thereon;
a superstrate chuck to hold a superstrate, wherein the superstrate chuck comprises one or more geometric features; and
a diffusing element, wherein the diffusing element comprises a pattern aligned and corresponding with the one or more geometric features of the superstrate chuck, wherein the diffusing element is configured to allow actinic radiation beams through to cure the formable material to form a layer and planarize [[a]] the layer on the substrate [[.]];
wherein the diffusing element comprises a first portion and a second portion, and wherein collimated light exiting the first portion exits as collimated beams and collimated light exiting the second portion exits as diffused beams; and
wherein the first portion has a surface roughness that is less than a surface roughness of the second portion.

2. (Currently Amended) The system of claim 1, wherein the system further comprises a radiation source to provide the actinic radiation beams to the substrate through the diffusing element, the superstrate chuck, and a held superstrate, wherein the diffusing element is between the radiation source and the superstrate chuck.

4, (Cancelled) 

5. (Currently Amended) The system of claim [[4]] 1, wherein the second portion comprises the pattern.

9. (Cancelled) 

10. (Currently Amended) The system of claim [[4]] 1, wherein the second portion of the diffusing element has a surface roughness of between 0.1µm to µm Ra.

16-20. (Cancelled)

Allowable Subject Matter
4.	Claims 1-3, 5-8, 10-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a system for planarizing a substrate, comprising “wherein the diffusing element comprises a first portion and a second portion, and wherein collimated light exiting the first portion exits as collimated beams and collimated light exiting the second portion exits as diffused beams; and
wherein the first portion has a surface roughness that is less than a surface roughness of the second portion” in combination with other limitations as a whole.

The closet prior arts on records are Kokubo et al (JP4928963, applicant provided IDS) in view of Bandic et al (US PGPUB 2007/0190196), Denim et al (US 2001/00000 A1), Jeon et al. (A New Three-Dimensional Lithography Using Polymer Dispersed Liquid Crystal (PDLC) Films” MEMS 2006 and De Boef etal. (US PGPUB 2012/0313295 A1) and Dierichs et al. (US
PGPUB 2006/0012770), De Boef et al. (US PGPUB 2012/0313295 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2-3, 5-8, 10-15 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897